DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation "the high resistance isolation layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In addition, is “the high resistance isolation layer” in line 5 same as “a high resistance isolation layer” in line 6?
	Claims 16-20 are also rejected for the same reason as that of claim 15, as they are dependent from the rejected claim 15 and thus inherit the same deficiencies as that of claim 15.  
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eissa et al. (US 2016/0155935).
In re claim 1, Eissa et al., in Figs. 1, 3B, 3D and corresponding text, teach a method of forming a semiconductor structure, comprising: 
depositing a first magnetic material layer NiFe over a substrate (para [0026], not shown; note: a magnetic core material layer 308, as shown in Fig. 3B, includes a first magnetic material layer NiFe and a second magnetic material layer NiFe over the first magnetic material layer NiFe, the first magnetic material layer NiFe and the second magnetic material layer NiFe are alternatively arranged and separated by a high resistance isolation layer AlN, para [0020]);
depositing a high resistance isolation layer AlN having a resistivity greater than about 1.3 ohm-cm over the first magnetic material layer NiFe (note: alternating layer of NiFe are arranged with the high resistance isolation layer AlN in between ([0020]); 
depositing a second magnetic material layer NiFe over the high resistance isolation layer AlN (note: alternating layer of NiFe are arranged with the high resistance isolation layer AlN in between ([0020]); and
removing a portion of the first magnetic material layer NiFe, the high resistance isolation layer AlN and the second magnetic material layer NiFe to form a magnetic core 120 (i.e. evolving from Fig. 3B to Fig. 3C).
               
    PNG
    media_image1.png
    317
    593
    media_image1.png
    Greyscale

                   
    PNG
    media_image2.png
    259
    568
    media_image2.png
    Greyscale

                 
    PNG
    media_image3.png
    253
    567
    media_image3.png
    Greyscale
                           

    PNG
    media_image4.png
    286
    781
    media_image4.png
    Greyscale

(Note)  The high resistance isolation layer (AlN) in Eissa reference inherently has a resistivity greater than about 1.3 ohm-cm, because the current invention teaches the same material (i.e. AlN, see claim 4) as that of the one in Eissa’s reference.

In re claim 4, Eissa et al., in Fig. 1 and corresponding text, teach that high resistance isolation layer includes AIN (para [0020], [0029]).

In re claim 8, Eissa et al., in Fig. 1 and corresponding text, teach depositing another high resistance isolation layer AlN having a resistivity greater than about 1.3 ohm-cm on a top surface of the second magnetic material layer NiFe.  This is because the magnetic core material layer 308, as shown in Fig. 3B, includes a first magnetic material layer NiFe and a second magnetic material layer NiFe over the first magnetic material layer NiFe, the first magnetic material layer NiFe and the second magnetic material layer NiFe are alternatively arranged and separated by a high resistance isolation layer AlN, para [0020].

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eissa et al. (US 2016/0155935) in view of Choi et al. (US 2006/0257677).
In re claim 3, Eissa et al. teach that the high resistance isolation layer is AlN, not Si3N4.
Choi et al., however, teach that the high resistance isolation layer can be either AlN or Si3N4 (para [0073]).  Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute AlN with Si3N4, as taught by Choi et al., as the high resistance isolation layer of Eissa et al., because Si3N4 is the art-recognized equivalence to AlN used as the high resistance isolation material.
In re claim 5, Eissa et al. teach that the high resistance isolation layer is AlN, not Al2O3.
Choi et al., however, teach that the high resistance isolation layer can be either AlN or Al2O3 (para [0073]).  Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute AlN with Al2O3, as taught by Choi et al., as the high resistance isolation layer of Eissa et al., because Al2O3 is the art-recognized equivalence to AlN used as the high resistance isolation material.
10.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0340422) in view of Eissa et al. (US 2016/0155935).
In re claim 9, Lee et al., in Fig. 3BB and corresponding text, teach a method of forming a semiconductor structure, comprising: 
forming a lower coil segment 107 ([0032]) over a substrate 101;
forming a magnetic core 111; and
forming an upper coil segment 114 ([0023]) over the second passivation layer 112. 
                     
    PNG
    media_image5.png
    328
    520
    media_image5.png
    Greyscale

In terms of forming the magnetic core 111, Lee et al. do not teach depositing a first magnetic material layer; depositing a high resistance isolation layer over the first magnetic material layer; depositing a second magnetic material layer over the high resistance isolation layer; removing a portion of the first magnetic material layer, the high resistance isolation layer and the second magnetic material layer to form the magnetic core 111.
However, Eissa et al., in Figs. 1, 3B, 3D and corresponding text, teach depositing a first magnetic material layer NiFe over the first passivation layer 109; depositing a high resistance isolation layer AlN over the first magnetic material layer NiFe; depositing a second magnetic material layer NiFe over the high resistance isolation layer AlN; removing a portion of the first magnetic material layer NiFe, the high resistance isolation layer AlN and the second magnetic material layer NiFe to form the magnetic core 120.  (Note)  The magnetic core material layer 308, as shown in Fig. 3B, includes a first magnetic material layer NiFe and a second magnetic material layer NiFe over the first magnetic material layer NiFe, the first magnetic material layer NiFe and the second magnetic material layer NiFe are alternatively arranged and separated by a high resistance isolation layer AlN, para [0020]); and the magnetic core material layer 308 is then etched to remove a portion of the magnetic core material layer 308 to form the magnetic core 120 (i.e. evolving from Fig. 3B to Fig. 3C).
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to adopt Eissa’s technique to form the magnetic core of Lee so as to remedy the deficiency of Lee reference.  The motivation for doing so is to improve the electrical properties of the magnetic core ([0003] in Eissa).

	In re claim 10, Eissa reference remedies the deficiencies of Lee teachings, because Eissa reference teaches that the high resistance isolation layer comprises AlN ([0020]), which inherently has a resistivity greater than about 1.3 ohm-cm, because the current invention teaches the same material (i.e. AlN, see claim 4 of the current invention) for the high resistance isolation layer.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0340422) in view of Eissa et al. (US 2016/0155935), as applied to claim 10 above, and further in view of Choi et al. (US 2006/0257677).
In re claim 11, Lee et al. in view of Eissa et al. teach that the high resistance isolation layer is AlN, not Si3N4.
Choi et al., however, teach that the high resistance isolation layer can be either AlN or Si3N4 (para [0073]).  Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute AlN with Si3N4, as taught by Choi et al., as the high resistance isolation layer of Lee et al. in view of Eissa et al., because Si3N4 is the art-recognized equivalence to AlN used as the high resistance isolation material.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-8, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-18 are of U.S. Patent No. 11,011,600. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1-7, 13, 15-18 are of U.S. Patent No. 11,011,600 fully encompass the subject matter of 1-8, 15, 17-20 of the current application, regardless of the obvious variation in claimed language.
Current Application
US 11,011,600
1. A method of forming a semiconductor structure, comprising:
*  depositing a first magnetic material layer over a substrate;
*  depositing a high resistance isolation layer having a resistivity greater than about 1.3 ohm-om over the first magnetic material layer;
*  depositing a second magnetic material layer over the high resistance isolation layer; and
*  removing a portion of the first magnetic material layer, the high resistance isolation layer and second magnetic material layer to form a magnetic core.
 1. A method of forming a semiconductor structure, comprising: 
*  providing a substrate; 
*  forming a first passivation layer over the substrate; 
*  depositing a first magnetic material layer over the first passivation layer; 
*  depositing a high resistance isolation layer having a resistivity greater than about 1.3 ohm-cm over the first magnetic material layer; and 
*  depositing a metal layer over the high resistance isolation layer before depositing a second magnetic material layer; 
*  depositing the second magnetic material layer over the high resistance isolation layer; 
*  removing a portion of the first magnetic material layer, the high resistance isolation layer and second magnetic material layer to form a magnetic core; and 
*  forming a second passivation layer over the first passivation layer and the magnetic core.
2. The method of Claim 1, further comprising:
depositing a metal layer over the high resistance isolation layer before depositing the second magnetic material layer.
 1. A method of forming a semiconductor structure, comprising: 
*  providing a substrate; 
*  forming a first passivation layer over the substrate; 
*  depositing a first magnetic material layer over the first passivation layer; 
*  depositing a high resistance isolation layer having a resistivity greater than about 1.3 ohm-cm over the first magnetic material layer; and 
*  depositing a metal layer over the high resistance isolation layer before depositing a second magnetic material layer; 
*  depositing the second magnetic material layer over the high resistance isolation layer; 
*  removing a portion of the first magnetic material layer, the high resistance isolation layer and second magnetic material layer to form a magnetic core; and 
*  forming a second passivation layer over the first passivation layer and the magnetic core.
3. The method of Claim 1, wherein the high resistance isolation layer includes Si3N4.
2. The method of Claim 1, wherein the high resistance isolation layer includes Si3N4.
4. The method of claim 1, wherein the high resistance isolation layer includes AlN.
3. The method of claim 1, wherein the high resistance isolation layer includes AlN.
5. The method of claim 1, wherein the high resistance isolation layer includes Al2O3.
4. The method of claim 1, wherein the high resistance isolation layer includes Al2O3.
6. The method of Claim 2, wherein the metal layer includes tantalum (Ta).
5. The method of Claim 1, wherein the metal layer includes tantalum (Ta).
7. The method of Claim 1, further comprising: forming a low resistance isolation layer having a resistivity less than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
6. The method of Claim 1, further comprising: forming a low resistance isolation layer having a resistivity less than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
8. The method of Claim 1, further comprising: depositing another high resistance isolation layer having a resistivity greater than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
7. The method of Claim 1, further comprising: depositing another high resistance isolation layer having a resistivity greater than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
15. A method of forming a semiconductor structure, comprising:
*  forming a lower coil segment over a substrate;
*  depositing a first magnetic material layer over the lower coil segment;
*  depositing a first low resistance isolation layer over the first magnetic material layer;
*  depositing a second magnetic material layer over the high resistance isolation layer;
*  depositing a high resistance isolation layer over the second magnetic material layer; 
*  depositing a third magnetic material layer over the high resistance isolation layer; 
*  depositing a second low resistance isolation layer over the third magnetic material layer; 
*  depositing a fourth magnetic material layer over the second low resistance isolation layer;
*  removing a portion of the first magnetic material layer, the first low resistance isolation layer, the second magnetic material layer, the high resistance isolation layer, the third magnetic material layer, the second low resistance isolation layer and the fourth magnetic material layer to form a magnetic core; and
*  forming an upper coil segment over the magnetic core;
wherein the high resistance isolation layer has a resistivity greater than that of the first low resistance isolation layer and the second low resistance isolation layer.
13. A method of forming a semiconductor structure, comprising: 
*  providing a substrate; 
*  forming a lower coil segment over the substrate; 
*  forming a first passivation layer over the substrate to encompass the lower coil segment; 
*  depositing a first magnetic material layer over the first passivation layer; 
*  depositing a first low resistance isolation layer over the first magnetic material layer; 
*  depositing a second magnetic material layer over the first low resistance isolation layer; 
*  depositing a high resistance isolation layer over the second magnetic material layer; 
*  depositing a third magnetic material layer over the high resistance isolation layer; 
*  depositing a second low resistance isolation layer over the third magnetic material layer; 
*  depositing a fourth magnetic material layer over the second low resistance isolation layer; 
*  removing a portion of the first magnetic material layer, the first low resistance isolation layer, the second magnetic material layer, the high resistance isolation layer, the third magnetic material layer, the second low resistance isolation layer and the fourth magnetic material layer to form a magnetic core; 
*  forming a second passivation layer over the first passivation layer to encompass the magnetic core; 
*  forming an upper coil segment over the second passivation layer; and 
*  forming a third passivation layer over the second passivation layer to encompass the upper coil segment; wherein the high resistance isolation layer has a resistivity greater than that of the first low resistance isolation layer and the second low resistance isolation layer.
16. The method of Claim 15, wherein the high resistance isolation layer has a resistivity greater than about 1.3 ohm-cm.
14. The method of Claim 13, wherein the high resistance isolation layer has a resistivity greater than about 1.3 ohm-cm.

17. The method of Claim 15, wherein the first low resistance isolation layer and the second low resistance isolation layer have a resistivity less than about 1.3 ohm-cm.

15. The method of Claim 13, wherein the first low resistance isolation layer and the second low resistance isolation layer have a resistivity less than about 1.3 ohm-cm.
18. The method of claim 1, wherein the high resistance isolation layer includes Al2O3.
16. The method of claim 13, wherein the high resistance isolation layer includes Al2O3.
19. The method of claim 1, wherein the high resistance isolation layer includes Si3N4.
17. The method of claim 1, wherein the high resistance isolation layer includes Si3N4.
20. The method of claim 1, wherein the high resistance isolation layer includes AlN.
18. The method of claim 1, wherein the high resistance isolation layer includes AlN.



Allowable Subject Matter
14.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0155935.  The improvement comprises: depositing a metal layer over the high resistance isolation layer before depositing the second magnetic material layer (claim 12); and depositing a metal layer over the lower coil segment before depositing the first magnetic material layer (claim 13).

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In re claim 9, Kuo et al. to US 9,799,721 (note: same applicant; USEFD = 4/17/15; USPD= 10/24/17) teach a related art comprises:  
a lower coil segment 132 in a first passivation layer 130;
an upper coil segment 162 in a third passivation layer 160; and
a magnetic core 142 in a second passivation layer 140 and insulated from the lower coil segment 132 and the upper coil segment 162
Kuo et al. failed to teach that the magnetic core includes a first magnetic material layer, a high resistance isolation layer over the first magnetic material layer, and a second magnetic material over the high resistance isolation layer, and removing a portion of the first magnetic material layer, the high resistance isolation layer and second magnetic material layer to form the magnetic core 142. 
          
    PNG
    media_image6.png
    353
    488
    media_image6.png
    Greyscale


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 21, 2022



/HSIEN MING LEE/